Citation Nr: 9923332	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to 
February 1946.  

This matter is before the Board of Veterans' Appeals from a 
rating decision from the Denver, Colorado Department of 
Veterans' Affairs (VA) Regional Office (RO) denying service 
connection for multiple sclerosis.  

In June 1998 the appellant's representative raised claims for 
non-service-connected disability pension and special monthly 
pension for aid and attendance.  These issues have been 
neither procedurally prepared or certified for appellate 
review and are referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appellant filed a claim for service connection for a back 
condition in October 1953.  The RO notified the veteran by 
letter dated in October 1953 that the appellant needed to 
submit additional evidence in support of his claim and, if 
he did not submit the evidence within 60 days of that letter, 
that it might be necessary to disallow his claim.  While the 
veteran did not respond to the request for specific 
information requested by the RO, a contact representative 
advised that the veteran had been hospitalized, and a record 
of hospitalization submitted at that time shows the veteran 
was being treated for chronic lumbosacral strain.  The claims 
folder does not show that the RO ever issued a rating 
decision on this issue or otherwise disallowed the claim.  
This matter is referred to the RO for appropriate action.  


FINDING OF FACT

The claim of entitlement to service connection for multiple 
sclerosis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
sclerosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant contends that multiple sclerosis was first 
manifested while he served in the United States Army during 
World War II.  

The service medical records show that the physical 
examination report at induction revealed no musculoskeletal 
defects and a normal neurological diagnosis.  It also 
revealed that he was physically qualified for limited 
military service only due to an amblyopic left eye.  His 
physical examination for release from active duty indicated 
that the appellant was in good health, with no 
musculoskeletal defects and a normal neurological diagnosis.  
The service medical records do not include a diagnosis of 
multiple sclerosis.  

Subsequent to service, in January 1950, the appellant was 
hospitalized at a VA hospital and diagnosed with sacroiliac 
strain.  The examiner ruled out sciatica.  In October 1953 
the appellant was again hospitalized at a VA hospital.  His 
admission diagnosis was a possible slipped intervertebral 
disc.  The discharge diagnosis was chronic lumbosacral 
strain.  There was no diagnosis of multiple sclerosis.  

Private treatment medical records show that in October 1988 
the appellant was hospitalized and diagnosed with multiple 
sclerosis and severe ataxia secondary to multiple sclerosis.  

In his report, the physician noted that the appellant was 
treated on June 12, [1988] at the VA Hospital in Denver 
because of a swollen infected left index finger and treated 
with intravenous antibiotics.  Since that time, the appellant 
began having problems with his legs.  

In his November 1990 application for non-service-connected 
pension, the appellant stated that he was first diagnosed 
with multiple sclerosis in October 1988.  He did not list in-
service treatment or diagnosis.  In his September 1995 
application for service connection, the appellant listed the 
same physician but indicated that the date of onset of 
multiple sclerosis was unknown.  He did not identify in-
service treatment or diagnosis.  

The record reveals that subsequent to 1988 the appellant 
intermittently sought medical attention from June 1996 to 
June 1998.  The medical records for this period contain no 
evidence that relate the appellant's current disability to 
his back complaints in the 1950s or to his military service.

At his personal hearing in June 1998 the appellant testified 
that he started having symptoms close to the time when he was 
diagnosed with multiple sclerosis.  Hearing Transcript (Tr.), 
p. 2.  He was diagnosed with multiple sclerosis in 1988.  He 
further testified that while in the service he had numbness, 
tingling or pain down his legs after he walked a lot.  Tr., 
p. 3  He also testified that the symptoms he experienced in 
the service were in his knees.  He said the knee pain would 
go down to his right heel.  Tr., p. 4.  The appellant's 
representative asked him what led him to believe that his 
condition started in the service.  His response was that he 
could not answer because he really did not know.  Tr., p. 3.  
He further stated that he did not report any of the symptoms 
to a doctor while in service.  Tr., p. 4.

At the hearing, the appellant's representative stated that a 
VA nurse, who referred the appellant to the Paralyzed 
Veterans of America, conducted an in depth questioning of 
appellant on his history and "she felt there was a strong 
connection."  Tr., p. 3.  The representative also contended 
that the appellant's complaints of sciatica in the early 
1950s provide a basis for presumptive service.  Tr., pp. 7-8.  

The appellant's spouse testified that he was treated by a 
family doctor prior to 1988, but that the doctor diagnosed no 
problem to account for the appellant's pain at that time.  
She further testified that he was not diagnosed until he saw 
Dr. Crews [in 1988].  Tr., p. 5.  She said that Dr. Crews 
said that the appellant's condition probably began when he 
was a young man.  He did not say how young or how far back it 
might have begun.  Tr., p. 6.  In a June 1997 letter, the 
appellant's spouse wrote that he was fine when he was 
inducted into the service but that he complained of his legs 
hurting before returning from overseas.

The RO received a buddy statement from B.S. who served with 
the appellant in 1944.  B.S. stated that he recollects that 
while the appellant and he were in France, the appellant 
complained of pain in his legs and ankles and occasional 
dizzy spells.  Another buddy, J.B., said that the appellant 
and he were in the same platoon and that he remembers that 
appellant had a twitch in his eye.  He stated that the 
appellant and he went overseas together and that appellant 
was in a jeep accident.  He also said he noticed that 
appellant's movements were a little different at times.


Criteria

Service connection for VA disability compensation purposes 
will be awarded to a veteran for any disease or injury that 
was incurred in or aggravated by a veteran's active service 
or for certain diseases that were initially manifested, 
generally to a degree of 10 percent or more, within a 
specified presumption period after separation from service.  
38 U.S.C.A. §§ 1110, 1112(a) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303(a), 3.307 (1998); Brock v. Brown, 10 Vet. 
App. 155, 160 (1997).

For the purpose of presumptive service connection, multiple 
sclerosis must have become manifest to a degree of 10 percent 
or more within seven years from the date of separation from 
service.  38 U.S.C.A. § 1112(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a)(3) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that the quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
[38 U.S.C.A. §] 5107(a). Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993) (citing Cartright v. Derwinski, 2 Vet. App. 24 
(1991)).  

However, "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra at 93 (citing Murphy, supra at 81).  

A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  (citing 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).  If the 
claim is not well grounded, the claimant cannot invoke VA's 
duty to assist in the development of the claim.  (citing  38 
U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992)).  Grottveit, supra.

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak, supra at 
610. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

It is undisputed that appellant currently suffers from 
multiple sclerosis.  The only question is whether he 
manifested multiple sclerosis during service or to a degree 
of 10 percent or more within the seven-year presumption 
period following service.  Multiple sclerosis, when manifest 
during service or to a degree of 10 percent or more within 
the seven-year presumption period following service, "shall 
be considered to have been incurred in or aggravated by such 
service."  Traut v. Brown, 6 Vet. App. 495, 497 (1994) 
(citing 38 U.S.C. § 1112(a)(4); 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.307(a)(3)).  

In the instant case, the record shows that on induction into 
the service, the appellant had no musculoskeletal defects and 
his nervous system was normal.  His 1946 release from active 
duty examination indicated that he was in good health; there 
was no indication of neurological abnormalities or 
musculoskeletal defects.  The service medical records do not 
include a diagnosis of multiple sclerosis.

The appellant has not presented competent medical evidence 
showing that he was diagnosed with multiple sclerosis within 
seven years of his separation from active service.  The 
appellant was first diagnosed as having multiple sclerosis in 
October 1988.  He testified that Dr. Crews was the first 
doctor to identify multiple sclerosis.  Appellant's spouse 
also testified that there was no diagnosis of his disorder 
prior to 1988.  The evidence shows that there was no medical 
diagnosis of multiple sclerosis for more than 40 years after 
service.

With respect to the onset of the appellant's disabling 
condition, in the appellant's October 1988 medical report, 
Dr. Crews, the doctor who diagnosed the appellant's multiple 
sclerosis, suggested that the appellant began having problems 
with his legs on June 12, 1988 after he received intravenous 
antibiotics for a swollen infected finger.  However, the 
appellant contends that he had symptoms of his disorder 
during service.  He testified that while in service he 
experienced pain in his knees, legs and right heel.  He also 
testified that he did not report any of these symptoms to a 
doctor in service.  

The appellant proffered the statement of B.S., who served 
with him, to prove that symptoms of his condition actually 
occurred in service.  B.S., however, did not state that he 
observed appellant but that appellant complained of pain in 
his legs and ankles and occasional dizzy spells.  Moreover, 
another service buddy, J.B., remembers that the appellant had 
a twitch in his eye and that his movements were a little 
different at times.  The statements of the appellant and his 
service buddies, as well as the statement of his spouse, that 
he complained of his legs hurting before he returned from 
overseas, are not sufficient to establish a nexus between the 
symptoms the appellant experienced in service and his current 
disabling disorder.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu, supra at 
494-495.  Thus, the appellant has not provided sufficient 
medical evidence of a nexus between the symptoms manifested 
in service and his current disabling disorder.  Therefore, 
this evidence is not sufficient to render the appellant's 
claim well grounded.  Slater v. Brown, 9 Vet. App. 240, 243 
(1996).

In addition, the appellant's representative suggested that a 
VA nurse who conducted
an in-depth questioning of appellant to obtain his history, 
may have felt that the
appellant's disorder was possibly related to service.  Tr., 
p. 3.  This statement, however, is too attenuated to show the 
availability of medical records sufficient to trigger the 
duty under 38 U.S.C.A. § 5103 (West 1991).  See Marciniak v. 
Brown, 10 Vet. App. 198, 202 (1997); Franzen v. Brown, 9 Vet. 
App.  235, 238 (1996). 

Moreover, the appellant's spouse stated that the doctor, who 
diagnosed the appellant's condition, said that the 
appellant's condition probably began when he was a young man.  
Here, the Board relies on the holding in Robinette, and 
concludes that the doctor's statement and the nurse's 
statement mentioned above are insufficient to link the 
appellant's current disabling disorder to service.  

In Robinette, the Court held that the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence and therefore could 
not well ground a claim.  Carbino v. Gober, 10 Vet. App. 507, 
510 (1997) (citing Robinette v. Brown, 8 Vet. App. 69, 77 
(1995)).  See also Marciniak, supra; Franzen, supra.

In May 1996 the National Personnel Records Center's (NPRC) 
responded to the RO's request for information and noted that 
the appellant's case was possibly fire-related.  A review of 
the record reveals that VA received appellant's service 
medical records intermittently in 1946, 1947, 1950 and 1953.  
Some service records stored at the NPRC were destroyed by 
fire in 1973.  (See the proceedings of the Court's 4th 
Judicial Conference in Volume 10 of the Veterans Appeals 
Reporter, at  page CCXLIII).  However, the appellant's 
records were not at the NPRC at the time of the fire.  They 
were in the possession of VA.  The appellant also does not 
allege that he was treated or diagnosed with multiple 
sclerosis during active service.  

As stated above, the appellant has presented no competent 
evidence, such as a medical opinion, linking his in-service 
symptoms to multiple sclerosis.  

For the foregoing reasons, the Board finds that the appellant 
has not presented or identified probative medical evidence of 
a link between his in-service symptoms to multiple sclerosis.  
Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for multiple sclerosis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  Beausoleil v. Brown  8 Vet. App. 459, 464-465 
(1996); Robinette, supra at 80.

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1998).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service evidence that has not already been requested and/or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for multiple sclerosis is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for multiple sclerosis, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

